Exhibit 10.55

FIRST AMENDED AND RESTATED

PIPELINE DELIVERY, TANKAGE AND LOADING RACK THROUGHPUT AGREEMENT

(EL DORADO)

This First Amended and Restated Pipeline Delivery, Tankage and Loading Rack
Throughput Agreement (this “Agreement”) is dated as of January 11, 2012 to be
effective as of the Effective Time (as defined below), by and between Frontier
El Dorado Refining LLC, a Delaware limited liability company (“Frontier El
Dorado”), and El Dorado Logistics LLC, a Delaware limited liability company (“El
Dorado Logistics”). Each of Frontier El Dorado and El Dorado Logistics are
individually referred to herein as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, pursuant to that certain LLC Interest Purchase Agreement dated
effective as of November 1, 2011 (the “Purchase Agreement”) by and among
HollyFrontier Corporation, a Delaware corporation (“HollyFrontier”), Frontier
Refining LLC, a Delaware limited liability company, Frontier El Dorado, Holly
Energy Partners – Operating, L.P., a Delaware limited partnership (“Purchaser”),
and Holly Energy Partners, L.P., a Delaware limited partnership, Purchaser
acquired all of the limited liability company interests in El Dorado Logistics
and became the sole member thereof (the “Sale”);

WHEREAS, prior to the Sale, El Dorado Logistics acquired certain pipeline
delivery, storage tank and loading rack assets located at Frontier El Dorado’s
refinery in El Dorado, Kansas (the “Refinery”);

WHEREAS, in connection with the closing of the transactions contemplated under
the Purchase Agreement, Frontier El Dorado and El Dorado Logistics entered into
that certain Pipeline Delivery, Tankage and Loading Rack Throughput Agreement
dated as of November 9, 2011 to be effective as of the Effective Time (the
“Original El Dorado Throughput Agreement”); and

WHEREAS, Frontier El Dorado and El Dorado Logistics desire to amend the Original
El Dorado Throughput Agreement to clarify the application of the Loading Rack
Tariff as provided herein.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:

Section 1. Definitions

Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.

“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)



--------------------------------------------------------------------------------

elected directors, managers or persons performing similar functions, the
ownership of or power to vote, directly or indirectly, voting securities or the
equivalent representing 50% or more of the power to vote in the election of
directors, managers or persons performing similar functions, (ii) ownership of
50% or more of the equity or equivalent interest in any person and (iii) the
ability to direct the business and affairs of any person by acting as a general
partner, manager or otherwise. Notwithstanding the foregoing, no HollyFrontier
Entity will be considered an Affiliate of an HEP Entity, and no HEP Entity will
be considered an Affiliate of a HollyFrontier Entity.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between Frontier El Dorado, on the one hand, and El Dorado
Logistics, on the other hand, arising out of or relating to this Agreement or
the alleged breach hereof, or in any way relating to the subject matter of this
Agreement regardless of whether (a) allegedly extra-contractual in nature,
(b) sounding in contract, tort or otherwise, (c) provided for by Applicable Law
or otherwise or (d) seeking damages or any other relief, whether at law, in
equity or otherwise.

“Assumed OPEX” means the amount set forth on Schedule IV attached hereto.

“bpd” means barrels per day.

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.

“Claimant” has the meaning set forth in Section 13(e).

“Closing Date” has the meaning for such term in the Purchase Agreement.

“Contract Quarter” means a three-month period that commences on
January 1, April 1, July 1, or October 1 and ends on
March 31, June 30, September 30, or December 31, respectively.

“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

2



--------------------------------------------------------------------------------

“Crude Oil” means the direct liquid product of oil wells, oil processing plants,
the indirect liquid petroleum products of oil or gas wells, oil sands or a
mixture of such products, but does not include natural gas liquids or Refined
Products.

“Deficiency Notice” has the meaning set forth in Section 9(a).

“Deficiency Payment” has the meaning set forth in Section 9(a).

“Disputed Deficiency Notice” has the meaning set forth in Section 9(a).

“Disputed Deficiency Payment” has the meaning set forth in Section 9(a).

“DRA” has the meaning set forth in Section 2(f).

“Effective Time” means 12:01 a.m., Dallas, Texas time, on November 1, 2011.

“El Dorado Assets” has the meaning given to such term in the Purchase Agreement.

“El Dorado Logistics” has the meaning set forth in the preamble to this
Agreement.

“El Dorado Logistics Payment Obligations” has the meaning set forth in
Section 15(a).

“Environmental Law” shall have the meaning given such term in the Omnibus
Agreement.

“Environmental Permits” has the meaning set forth in Section 2(q).

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or overcome.
Notwithstanding anything in this Agreement to the contrary, inability of a Party
to make payments when due, be profitable or to secure funds, arrange bank loans
or other financing, obtain credit or have adequate capacity or production (other
than for reasons of Force Majeure) shall not be regarded as events of Force
Majeure.

“Force Majeure Notice” has the meaning set forth in Section 4(c).

“Frontier El Dorado” has the meaning set forth in the preamble to this
Agreement.

“Frontier El Dorado Payment Obligations” has the meaning set forth in
Section 14(a).

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

3



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“HEP Entities” means Holly Logistic Services, L.L.C., HEP Logistics Holdings,
L.P. and the Partnership and its direct and indirect subsidiaries.

“HollyFrontier” has the meaning set forth in the recitals.

“HollyFrontier Entities” means HollyFrontier and its direct and indirect
subsidiaries other than the HEP Entities.

“Heavy Products” means fuel oil, asphalt, coker feed, vacuum tower bottoms,
atmospheric tower bottoms, pitch, or roofing flux.

“Intermediate Products” means non-finished intermediate products, including, but
not limited to, high sulfur diesel fuel for DHT feed, jet fuel, naphtha for
reformer feed, gas oil or LEF for FCC feed, reformate, light straight run,
hydrogen, fuel gas, and sour fuel gas.

“Loading Rack” means the refined products truck loading rack and the propane
truck loading rack located at the Refinery and more specifically described in
Exhibit A attached hereto.

“Loading Rack Tariff” means the amount set forth on Schedule III attached
hereto.

“LPG Products” means propane, refinery grade propylene, normal butane, and
isobutane.

“Minimum Loading Rack Revenue Commitment” has the meaning set forth in
Section 2(c)(i).

“Minimum Loading Rack Throughput” means 20,000 bpd of Products, in the
aggregate, on average for each Contract Quarter.

“Minimum Pipeline Delivery Revenue Commitment” has the meaning set forth in
Section 2(a)(i).

“Minimum Pipeline Delivery Throughput” means 120,000 bpd of Intermediate and
Refined Products, in the aggregate, on average for each Contract Quarter.

“Minimum Tankage Revenue Commitment” has the meaning set forth in
Section 2(b)(i).

“Minimum Tankage Throughput” means 140,000 bpd of Products, in the aggregate, on
average for each Contract Quarter.

“Omnibus Agreement” means the Sixth Amended and Restated Omnibus Agreement,
dated as of November 9, 2011 to be effective as of November 1, 2011, by and
among HollyFrontier, the Partnership and certain of their respective
subsidiaries, as the same may be amended hereafter, from time-to-time.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

4



--------------------------------------------------------------------------------

“Operating Partnership” means Holly Energy Partners-Operating, L.P., a Delaware
limited partnership.

“OPEX Recovery Amount” means an amount equal to (a) the difference between the
percentage increase in PPI for a given year minus seven percent (7%) multiplied
by (b) the then-current Assumed OPEX.

“Original El Dorado Throughput Agreement” has the meaning set forth in the
recitals.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.

“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.

“Pipeline Delivery Base Tariff” means the amount set forth under such term on
Schedule I attached hereto.

“Pipeline Delivery Incentive Tariff” means the amount set forth under such term
on Schedule I attached hereto.

“Pipeline Delivery Incentive Tariff Threshold” means 132,000 pbd of Intermediate
and Refined Products, in the aggregate, on average for each Contract Quarter.

“PPI” has the meaning set forth in Section 2(a)(ii).

“Prime Rate” means the prime rate per annum announced by Union Bank, N.A., or if
Union Bank, N.A. no longer announces a prime rate for any reason, the prime rate
per annum announced by the largest U.S. bank measured by deposits from time to
time as its base rate on corporate loans, automatically fluctuating upward or
downward with each announcement of such prime rate.

“Products” means Refined Products, LPG Products, Intermediate Products and Heavy
Products.

“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with
(a) the standards generally followed by the United States pipeline and
terminalling industries or (b) such higher standards as may be applied or
followed by Frontier El Dorado and its Affiliates in the performance of similar
tasks or projects, or by El Dorado Logistics and its Affiliates in the
performance of similar tasks or projects.

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

5



--------------------------------------------------------------------------------

“RCRA Order” means the administrative order to which the Refinery is or soon
will be subject issued by the U.S. Environmental Protection Agency under
Section 3008(h) of the Resource Conservation and Recovery Act.

“Refined Products” means gasoline, kerosene, ethanol and diesel fuel.

“Refinery” has the meaning set forth in the recitals.

“Refund” has the meaning set forth in Section 9(c).

“Respondent” has the meaning set forth in Section 13(e).

“Tankage” means the tanks set forth on Exhibit B attached hereto; provided,
however, that such term shall include Tanks 640 and 641 following conveyance of
such tanks as provided in Section 9.2 of the Purchase Agreement.

“Tankage Base Tariff” means the amount set forth on Schedule II attached hereto.

“Tankage Incentive Tariff” means the amount set forth on Schedule II attached
hereto.

“Tankage Incentive Tariff Threshold” means 154,000 bpd of Products, in the
aggregate, on average for each Contract Quarter.

“Term” has the meaning set forth in Section 6.

Section 2. Agreement to Use Services Relating to Pipeline Delivery, Tankage and
Loading Rack.

The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth revenues to El Dorado Logistics to be paid by
Frontier El Dorado and requires El Dorado Logistics to provide certain
transportation, storage and loading services to Frontier El Dorado. The
principal objective of El Dorado Logistics is for Frontier El Dorado to meet or
exceed its obligations with respect to the Minimum Pipeline Delivery Revenue
Commitment, to meet or exceed its obligations with respect to the Minimum
Tankage Revenue Commitment, and to meet or exceed its obligations with respect
to the Minimum Loading Rack Revenue Commitment. The principal objective of
Frontier El Dorado is for El Dorado Logistics to provide services to Frontier El
Dorado in a manner that enables Frontier El Dorado to operate the Refinery.

(a) Minimum Pipeline Delivery Revenue Commitment. During the Term and subject to
the terms and conditions of this Agreement, Frontier El Dorado agrees as
follows:

(i) Subject to Section 4, Frontier El Dorado shall pay El Dorado Logistics
throughput fees for pipeline delivery services that will satisfy the Minimum
Pipeline Delivery Revenue Commitment in exchange for El Dorado Logistics
providing Frontier El Dorado a minimum of 120,000 barrels per day of aggregate
delivery capacity from the Tankage. The “Minimum Pipeline Delivery Revenue
Commitment” shall be an amount of revenue to El Dorado Logistics for each
Contract Quarter determined by multiplying

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

6



--------------------------------------------------------------------------------

the Minimum Pipeline Delivery Throughput by the Pipeline Delivery Base Tariff as
such Pipeline Delivery Base Tariff may be revised pursuant to Section 2(a)(iii)
or Section 2(m). Notwithstanding the foregoing, in the event that the Closing
Date is any date other than the first day of a Contract Quarter, then the
Minimum Pipeline Delivery Revenue Commitment for the initial Contract Quarter
shall be prorated based upon the number of days actually in such contract
quarter and the initial Contract Quarter.

(ii) Pipeline delivery throughput shall be determined by the shipments of
Products by pipeline (and not over the Loading Racks) by the Refinery. Frontier
El Dorado will pay the Pipeline Delivery Base Tariff for each throughput barrel
up to and including the Pipeline Delivery Incentive Tariff Threshold. If the
average throughput for any Contract Quarter exceeds the Pipeline Delivery
Incentive Tariff Threshold attributable to such Contract Quarter then, for each
throughput barrel in excess of the Pipeline Delivery Incentive Tariff Threshold,
Frontier El Dorado shall pay El Dorado Logistics throughput fees in the amount
of the Pipeline Delivery Incentive Tariff as such amount may be revised pursuant
to Section 2(a)(iii) or Section 2(m).

(iii) The Pipeline Delivery Base Tariff and Pipeline Delivery Incentive Tariff
shall be adjusted on July 1 of each calendar year commencing on July 1, 2012, by
an amount equal to the upper change in the annual change rounded to four decimal
places of the Producers Price Index-Commodities-Finished Goods, (PPI), et al.
(“PPI”), produced by the U.S. Department of Labor, Bureaus of Labor Statistics;
provided that neither the Pipeline Delivery Base Tariff nor the Pipeline
Delivery Incentive Tariff shall ever be increased by more than 3% for any such
calendar year. The series ID is WPUSOP3000 as of June 1, 2011 – located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1). An example for
year 2009 change is: [PPI (2008) – PPI (2007)] / PPI (2007) or (177.1 – 166.6) /
166.6 or .063 or 6.3%. If the PPI index change is negative in a given year then
there will be no change in the Pipeline Delivery Base Tariff or Pipeline
Delivery Incentive Tariff. If the above index is no longer published, then
Frontier El Dorado and El Dorado Logistics shall negotiate in good faith to
agree on a new index that gives comparable protection against inflation, and the
same method of adjustment for increases in the new index shall be used to
calculate increases in the Pipeline Delivery Base Tariff and Pipeline Delivery
Incentive Tariff. If Frontier El Dorado and El Dorado Logistics are unable to
agree, a new index will be determined by binding arbitration in accordance with
Section 13(e), and the same method of adjustment for increases in the new index
shall be used to calculate increases in the Pipeline Delivery Base Tariff and
Pipeline Delivery Incentive Tariff. To evidence the Parties’ agreement to each
adjusted Pipeline Delivery Base Tariff and Pipeline Delivery Incentive Tariff,
the Parties shall execute an amended, modified, revised or updated Schedule I
and attach it to this Agreement. Such amended, modified, revised or updated
Schedule I shall be sequentially numbered (e.g. Schedule I-1, Schedule I-2,
etc.), dated and appended as an additional schedule to this Agreement and shall
replace the prior version of Schedule I in its entirety after its date of
effectiveness.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

7



--------------------------------------------------------------------------------

(iv) If Frontier El Dorado is unable to transport the volumes of Products
required to meet the Minimum Pipeline Delivery Revenue Commitment as a result of
El Dorado Logistics’ operational difficulties, prorationing, or the inability to
provide sufficient capacity for the Minimum Pipeline Delivery Throughput, then
the Minimum Pipeline Delivery Revenue Commitment applicable to the Contract
Quarter during which Frontier El Dorado is unable to transport such volumes of
Products will be reduced by an amount equal to: (A) the volume of Products that
Frontier El Dorado was unable to transport (but not to exceed the Minimum
Pipeline Delivery Throughput), as a result of El Dorado Logistics’ operational
difficulties, prorationing or inability to provide sufficient capacity to
achieve the Minimum Pipeline Delivery Throughput, multiplied by (B) the Pipeline
Delivery Base Tariff. This Section 2(a)(iv) shall not apply in the event El
Dorado Logistics gives notice of a Force Majeure event in accordance with
Section 4, in which case the Minimum Pipeline Delivery Revenue Commitment shall
be suspended in accordance with and as provided in Section 4.

(b) Minimum Tankage Revenue Commitment; Tankage Tariffs. During the Term and
subject to the terms and conditions of this Agreement, Frontier El Dorado agrees
as follows:

(i) Subject to Section 4, Frontier El Dorado shall pay El Dorado Logistics
throughput fees associated with the Tankage that will satisfy the Minimum
Tankage Revenue Commitment in exchange for El Dorado Logistics providing
Frontier El Dorado a minimum of 140,000 bpd barrels of aggregate capacity in the
Tankage. The “Minimum Tankage Revenue Commitment” shall be an amount of revenue
to El Dorado Logistics for each Contract Quarter determined by multiplying the
Minimum Tankage Throughput by the Tankage Base Tariff as such Tankage Base
Tariff may be revised pursuant to Section 2(b)(iii), Section 2(m), and
Section 2(n). Notwithstanding the foregoing, in the event that the Closing Date
is any date other than the first day of a Contract Quarter, then the Minimum
Tankage Revenue Commitment for the initial Contract Quarter shall be prorated
based upon the number of days actually in such contract quarter and the initial
Contract Quarter. Subject to (i) any Applicable Law and (ii) technical
specifications of the Tankage, Frontier El Dorado may request that El Dorado
Logistics change the service of any of the Tankage from storage of one Product
to storage of a different Product. If El Dorado Logistics agrees to such
request, Frontier El Dorado shall indemnify and hold El Dorado Logistics
harmless from and against all costs and expenses associated with any such
changing of service including but not limited to costs of complying with any
Applicable Law affecting such change of service.

(ii) Tankage throughput shall be determined by the sum of Products shipped by
the Refinery but not including shipments of coke and sulfur. For the avoidance
of doubt, no Tankage throughput fees shall be paid for movements of Products
within the Refinery. Frontier El Dorado shall pay the Tankage Base Tariff for
each throughput barrel up to and including the Tankage Incentive Tariff
Threshold. If the average throughput for any Contract Quarter exceeds the
Tankage Incentive Tariff Threshold attributable to such Contract Quarter then,
for each throughput barrel in excess of the Tankage Incentive Tariff Threshold,
Frontier El Dorado shall pay El Dorado Logistics throughput fees in the amount
of the Tankage Incentive Tariff as such amount may be revised pursuant to
Section 2(b)(iii) or Section 2(m).

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

8



--------------------------------------------------------------------------------

(iii) The Tankage Base Tariff and Tankage Incentive Tariff shall each be
adjusted on July 1 of each calendar year commencing on July 1, 2012, by an
amount equal to the upper change in the annual change rounded to four decimal
places of the PPI following the same procedure as set forth in Section 2(a)(iii)
above (including the provisions regarding binding arbitration); provided that
the Tankage Base Tariff and Tankage Incentive Tariff shall never be increased by
more than 3% for any such calendar year. To evidence the Parties’ agreement to
each adjusted Tankage Base Tariff and Tankage Incentive Tariff, the Parties
shall execute an amended, modified, revised or updated Schedule II and attach it
to this Agreement. Such amended, modified, revised or updated Schedule II shall
be sequentially numbered (e.g. Schedule II-1, Schedule II-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Schedule II in its entirety after its date of effectiveness.

(iv) If Frontier El Dorado is unable to deliver to the Tankage the volumes of
Refined Products required to meet the Minimum Tankage Revenue Commitment as a
result of El Dorado Logistics’ operational difficulties, prorationing or the
inability to provide sufficient capacity, then the Minimum Tankage Revenue
Commitment applicable to the Contract Quarter during which Frontier El Dorado is
unable to deliver such volumes of Refined Products will be reduced by an amount
equal to: (A) the volume of Refined Products that Frontier El Dorado was unable
to deliver to the Tankage (but not to exceed the Minimum Tankage Throughput), as
a result of El Dorado Logistics’ operational difficulties, prorationing or
inability to provide sufficient capacity to achieve the Minimum Tankage
Throughput, multiplied by (B) the Tankage Base Tariff. This Section 2(b)(iv)
shall not apply in the event El Dorado Logistics gives notice of a Force Majeure
event in accordance with Section 4, in which case the Minimum Tankage Revenue
Commitment shall be suspended in accordance with and as provided in Section 4.

(c) Minimum Loading Rack Revenue Commitment.

(i) Subject to Section 4, Frontier El Dorado shall pay El Dorado Logistics
throughput fees associated with the Loading Racks that will satisfy the Minimum
Loading Rack Revenue Commitment in exchange for El Dorado Logistics providing
Frontier El Dorado a minimum of 20,000 barrels per day of aggregate capacity at
the Loading Racks. The “Minimum Loading Rack Revenue Commitment” shall be an
amount of revenue to El Dorado Logistics for each Contract Quarter determined by
multiplying the Minimum Loading Rack Throughput by the Loading Rack Tariff as
such Loading Rack Tariff may be revised pursuant to Section 2(c)(ii) or
Section 2(m). Frontier El Dorado will pay El Dorado Logistics the Loading Rack
Tariff for all quantities of Products or other materials loaded at the Loading
Racks or the asphalt loading rack and any Products or other materials shipped
using the weight scales. Notwithstanding the foregoing, in the event that the
Closing Date is any date other than the first day of a Contract Quarter, then
the Minimum Loading Rack Revenue Commitment for the initial Contract Quarter
shall be prorated based upon the number of days actually in such contract
quarter and the initial Contract Quarter.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

9



--------------------------------------------------------------------------------

(ii) The Loading Rack Tariff shall be adjusted on July 1 of each calendar year
commencing on July 1, 2012, by an amount equal to the upper change in the annual
change rounded to four decimal places of the PPI following the same procedure as
set forth in Section 2(a)(iii) above (including the provisions regarding binding
arbitration); provided that the Loading Rack Tariff shall never be increased by
more than 3% for any such calendar year. To evidence the Parties’ agreement to
each adjusted Loading Rack Tariff, the Parties shall execute an amended,
modified, revised or updated Schedule III and attach it to this Agreement. Such
amended, modified, revised or updated Schedule III shall be sequentially
numbered (e.g. Schedule III-1, Schedule III-2, etc.), dated and appended as an
additional schedule to this Agreement and shall replace the prior version of
Schedule III in its entirety after its date of effectiveness.

(iii) If Frontier El Dorado is unable to load at the Loading Rack the volumes of
Products, in the aggregate, required to meet the Minimum Loading Rack Revenue
Commitment as a result of El Dorado Logistics’ operational difficulties,
prorationing or the inability to provide sufficient capacity, then the Minimum
Loading Rack Revenue Commitment applicable to the Contract Quarter during which
Frontier El Dorado is unable to load such volumes of Products will be reduced
for such period of time by an amount equal to: (A) the volume of Products, in
the aggregate, that Frontier El Dorado was unable to load at the Loading Rack
(but not to exceed the Minimum Loading Rack Throughput), as a result of El
Dorado Logistics’ operational difficulties, prorationing or inability to provide
sufficient capacity to achieve the Minimum Loading Rack Throughput, multiplied
by (B) the Loading Rack Tariff. This Section 2(c)(iii) shall not apply in the
event El Dorado Logistics gives notice of a Force Majeure event in accordance
with Section 4, in which case the Minimum Loading Rack Revenue Commitment shall
be suspended in accordance with and as provided in Section 4.

(d) [Reserved.]

(e) Obligations of El Dorado Logistics. During the Term and subject to the terms
and conditions of this Agreement, including Section 13(b), El Dorado Logistics
agrees to: (A) own or lease, operate and maintain the El Dorado Assets and all
related assets necessary to handle the Crude Oil and Products from Frontier El
Dorado; (B) provide the services required under this Agreement and perform all
operations relating to the El Dorado Assets including, but not limited to, tank
gauging, tank maintenance, tank dike maintenance, loading trucks, interaction
with third party pipelines, and customer interface for access agreements; and
(C) maintain adequate property and liability insurance covering the El Dorado
Assets and any related assets owned by El Dorado Logistics and necessary for the
operation of the El Dorado Assets. Notwithstanding the foregoing, subject to
Section 13(b) of this Agreement and applicable provisions of the Omnibus
Agreement, El Dorado Logistics is free to sell any of its assets, including
assets that provide services under this Agreement, and Frontier El Dorado is
free to merge with another entity and to sell all of its assets or equity to
another entity at any time.

(f) Drag Reducing Agents and Additives. If El Dorado Logistics determines that
adding drag reducing agents (“DRA”) to the Products is reasonably required to
move Refined Products in the quantities necessary to meet Frontier El Dorado’s
schedule or as may otherwise be required to safely move such quantities of
Products, El Dorado Logistics shall provide

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

10



--------------------------------------------------------------------------------

Frontier El Dorado with an analysis of the proposed cost and benefits thereof.
In the event that Frontier El Dorado agrees to use such additives as proposed by
El Dorado Logistics, Frontier El Dorado shall reimburse El Dorado Logistics for
the costs of adding any additives.

(g) [Reserved.]

(h) [Reserved.]

(i) Notification of Utilization. Upon request by El Dorado Logistics, Frontier
El Dorado will provide to El Dorado Logistics written notification of Frontier
El Dorado’s reasonable good faith estimate of their anticipated future
utilization of the El Dorado Assets as soon as reasonably practicable after
receiving such request.

(j) Scheduling and Accepting Movement. El Dorado Logistics will use its
reasonable commercial efforts to schedule movement and accept movements of Crude
Oil and Products in a manner that is consistent with the historical dealings
between the Parties, as such dealings may change from time to time.

(k) Taxes. Frontier El Dorado will pay all taxes, import duties, license fees
and other charges by any Governmental Authority levied on or with respect to the
Crude Oil and Products handled by Frontier El Dorado for transportation, storage
or loading by El Dorado Logistics. Should any Party be required to pay or
collect any taxes, duties, charges and or assessments pursuant to any Applicable
Law or authority now in effect or hereafter to become effective which are
payable by the any other Party pursuant to this Section 2(k) the proper Party
shall promptly reimburse the other Party therefor.

(l) Timing of Payments. Frontier El Dorado will make payments to El Dorado
Logistics by electronic payment with immediately available funds on a monthly
basis during the Term with respect to services rendered or reimbursable costs or
expenses incurred by El Dorado Logistics under this Agreement in the prior
month. Payments not received by El Dorado Logistics on or prior to the
applicable payment date will accrue interest at the Prime Rate from the
applicable payment date until paid.

(m) Increases in Tariff Rates as a Result of Changes in Applicable Law.

(i) If new Applicable Laws are enacted that require El Dorado Logistics to make
capital expenditures with respect to the El Dorado Assets, El Dorado Logistics
may amend the Pipeline Delivery Base Tariff, Tankage Base Tariff, and Loading
Rack Tariff, as applicable, in order to recover El Dorado Logistics’ cost of
complying with these Applicable Laws (as determined in good faith and including
a reasonable return); provided, however, that El Dorado Logistics may not amend
the Pipeline Delivery Base Tariff, Tankage Base Tariff, or Loading Rack Tariff
pursuant to this Section 2(m) unless and until El Dorado Logistics has made
capital expenditures of $1,000,000.00 in the aggregate with respect to the El
Dorado Assets in order to comply with such new Applicable Laws. For the
avoidance of doubt, once such capital expenditures made by El Dorado Logistics
exceed $1,000,000.00, El Dorado Logistics may amend the Pipeline Delivery Base
Tariff, Tankage Base Tariff, or Loading Rack Tariff to recover its full cost of
complying with such Applicable Laws and such recovery shall not be limited to
amounts in excess of $1,000,000.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

11



--------------------------------------------------------------------------------

(ii) Frontier El Dorado, on one hand and El Dorado Logistics, on the other hand,
shall use their reasonable commercial efforts to comply with new Applicable
Laws, and shall negotiate in good faith to mitigate the impact of new Applicable
Laws and to determine the amount of the new tariff rates. If Frontier El Dorado
and El Dorado Logistics are unable to agree on the amount of the new tariff
rates that El Dorado Logistics will charge, such tariff rates will be determined
by binding arbitration in accordance with Section 13(e). Any applicable exhibit
or schedule to this Agreement will be updated, amended or revised, as
applicable, in accordance with this Agreement to reflect any changes in tariff
rates agreed to in accordance with this Section 2(m).

(n) Reimbursement of Operating Expenses.

(i) At the end of the first four (4) complete Contract Quarters following the
Closing Date, El Dorado Logistics shall calculate the aggregate operating
expenses incurred in the operation of the El Dorado Assets during that
twelve-month period (but such calculation shall not include extraordinary and
non-recurring items of expense that are not reasonably expected to recur in
future periods during the Term). In the event that such aggregate operating
expenses exceed the Assumed OPEX, (A) Frontier El Dorado shall reimburse El
Dorado Logistics for such operating expenses incurred in excess of the Assumed
OPEX, and (B) El Dorado Logistics shall increase the Tankage Base Tariff by the
amount necessary to increase the Minimum Tankage Revenue Commitment by an amount
equal to the unreimbursed portion of such aggregate operating expenses in excess
of the Assumed OPEX for the remainder of the Term, and the Parties shall execute
an amended, modified, revised or updated Schedule II reflecting such aggregate
operating expenses as the new Assumed OPEX. In the event that such aggregate
operating expenses are less than the Assumed OPEX, El Dorado Logistics shall
decrease the Tankage Base Tariff by the amount necessary to decrease the Minimum
Tankage Revenue Commitment by an amount equal to the difference between the
Assumed OPEX and such actual operating expenses for the remainder of the Term,
and the Parties shall execute an amended, modified, revised or updated Schedule
II reflecting such aggregate operating expenses as the new Assumed OPEX. In the
event that the PPI increase for any given year is greater than seven percent
(7%), then, in addition to any other applicable increases during such year, El
Dorado Logistics shall increase the Tankage Base Tariff by an additional amount
necessary to increase the Minimum Tankage Revenue Commitment by the OPEX
Recovery Amount. Such OPEX Recovery Amount shall be added to the then-current
Assumed OPEX, and the Parties shall execute an amended, modified, revised or
updated Schedule IV reflecting the addition of such OPEX Recovery Amount to the
Assumed OPEX.

(o) Tank Inspection and Repairs. Frontier El Dorado will reimburse El Dorado
Logistics for the cost of performing the first API 653 inspection on each of the
respective tanks included in the Tankage and any repairs or tests or
consequential remediation that may be required to be made to such assets as a
result of any discovery made during such inspection; provided, however, that if
a tank is two (2) years old or less or has been inspected and repaired

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

12



--------------------------------------------------------------------------------

during the last twelve months prior to the Closing Date, then El Dorado
Logistics will bear the cost of any API 653 inspection and any required repair,
testing or consequential remediation of such tank. In addition, El Dorado
Logistics will be responsible for the costs of painting any tanks included in
the Tankage that require it.

(p) Removal of Tank from Service. The Parties agree that if they mutually
determine to remove a tank included in the Tankage from service, then El Dorado
Logistics will not be required to utilize, operate or maintain such tank or
provide the services required under this Agreement with respect to such tank
(and there will be no adjustment to the Minimum Tankage Revenue Commitment).

(q) Notice of Violation under Environmental Permits; RCRA Order. The Parties
agree that, because El Dorado Logistics or one of its Affiliates is operating
certain assets at the Refinery pursuant to permits, licenses, registrations or
other operating authorizations (collectively, “Environmental Permits”) issued to
HollyFrontier or one of its Affiliates under Environmental Laws, in the event
that HollyFrontier or one of such Affiliates receives a notice of violation or
enforcement action from the U.S. Environmental Protection Agency or a state
agency alleging non-compliance with such Environmental Permits, and such
non-compliance relates to the El Dorado Assets, then El Dorado Logistics (and
not HollyFrontier or its Affiliates), will be responsible for responding to any
such notice of violation or enforcement action. The applicable HollyFrontier
Entity shall have the right, but not the duty, to be fully informed and to
participate in the prosecution and/or settlement of any notice of violation or
enforcement action relating to the El Dorado Assets. Additionally, the Parties
Agree that Frontier El Dorado will retain responsibility for complying with the
terms of the RCRA Order, including all obligations that apply or relate to the
El Dorado Assets. The Parties acknowledge that any costs, penalties, fines or
losses associated with responses to any notices of violation or enforcement
action under any such Environmental Permits or the RCRA Order may be the subject
of indemnification under the Omnibus Agreement (and nothing in this Section 2(q)
shall be deemed to change, amend or expand the Parties’ obligations under such
Omnibus Agreement provisions other than with regard to the obligation to respond
to such notice of violation or enforcement). El Dorado Logistics will and will
cause its Affiliates to cooperate with and support Frontier El Dorado and its
Affiliates in satisfying any applicable compliance and reporting obligations
under the RCRA Order or Environmental Permits as they relate to the El Dorado
Assets and does hereby authorize Frontier El Dorado to submit all reports,
certifications and other compliance related submissions on its behalf in
satisfaction of such compliance and reporting obligations. El Dorado Logistics
confirms that it has received a copy of the RCRA Order. The Parties agree that,
if, as a result of future circumstances or construction, it becomes necessary
for the Parties to obtain additional Environmental Permits that relate to assets
that will be located at the Refinery but owned by an HEP Entity, and the Parties
agree that such Environmental Permit shall be held by or in the name of a
HollyFrontier Entity, then such Environmental Permit shall be subject to the
provisions of this Section 2(q) to the same extent as if the assets to which
such Environmental Permits relate were El Dorado Assets.

(r) Tank Inspection and Maintenance Plan. At least annually, El Dorado Logistics
shall prepare and submit to Frontier El Dorado a tank inspection and maintenance
plan (which shall include an inspection plan, a cleaning plan, a waste disposal
plan, details regarding scheduling and a budget) for the Tankage. If Frontier El
Dorado consents to the submitted plan

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

13



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld or delayed), then El Dorado
Logistics shall conduct tank maintenance in conformity with such approved tank
maintenance plan (other than any deviations or changes from such plan to which
Frontier El Dorado consents (which consent shall not be unreasonably withheld,
conditioned or delayed)). El Dorado Logistics will use its commercially
reasonable efforts to schedule the activities under such maintenance plan to
minimize disruptions to the operations of Frontier El Dorado at the Refinery.

Section 3. Agreement to Remain Shipper

With respect to any Crude Oil or Products that are transported, stored or
handled in connection with any of the El Dorado Assets, Frontier El Dorado
agrees that Frontier El Dorado or another HollyFrontier Entity will continue
acting in the capacity of the shipper of any such Crude Oil or Products for its
own account at all times that such Crude Oil or Products are being transported,
stored or handled in such El Dorado Assets.

Section 4. Notification of Shut-down or Reconfiguration; Force Majeure

(a) Frontier El Dorado must deliver to El Dorado Logistics at least six months
advance written notice of any planned shut down or reconfiguration (excluding
planned maintenance turnarounds) of the Refinery or any portion of the Refinery
that would reduce the Refinery’s output. Frontier El Dorado will use its
commercially reasonable efforts to mitigate any reduction in revenues or
throughput obligations under this Agreement that would result from such a shut
down or reconfiguration.

(b) If Frontier El Dorado shuts down or reconfigures the Refinery or any portion
of the Refinery (excluding planned maintenance turnarounds) and reasonably
believes in good faith that such shut down or reconfiguration will jeopardize
its ability to satisfy its Minimum Pipeline Delivery Revenue Commitment, Minimum
Tankage Revenue Commitment, or Minimum Loading Rack Revenue Commitment under
this Agreement, then within 90 days of the delivery of the written notice of the
planned shut down or reconfiguration, Frontier El Dorado shall (A) propose a new
Minimum Pipeline Delivery Revenue Commitment, Minimum Tankage Revenue
Commitment, or Minimum Loading Rack Revenue Commitment under this Agreement, as
applicable, such that the ratio of the new Minimum Pipeline Delivery Revenue
Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack Revenue
Commitment, as the case may be, under this Agreement over the anticipated
production level following the shut down or reconfiguration will be
approximately equal to the ratio of the original Minimum Pipeline Delivery
Revenue Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack
Revenue Commitment under this Agreement over the original production level and
(B) propose the date on which the new Minimum Pipeline Delivery Revenue
Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack Revenue
Commitment under this Agreement shall take effect. Unless objected to by El
Dorado Logistics within 60 days of receipt by El Dorado Logistics of such
proposal, such new Minimum Pipeline Delivery Revenue Commitment, Minimum Tankage
Revenue Commitment, or Minimum Loading Rack Revenue Commitment under this
Agreement shall become effective as of the date proposed by Frontier El Dorado.
To the extent that El Dorado Logistics does not agree with Frontier El Dorado’s
proposal, any changes in Frontier El Dorado’s obligations under this Agreement,
or the date on which such changes will take effect, will be determined by
binding arbitration in accordance with Section 13(e). Any applicable exhibit or
schedule to this

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

14



--------------------------------------------------------------------------------

Agreement will be updated, amended or revised, as applicable, in accordance with
this Agreement to reflect any change in the Minimum Pipeline Delivery Revenue
Commitment, Minimum Tankage Revenue Commitment, or Minimum Loading Rack Revenue
Commitment under this Agreement agreed to in accordance with this Section 4(b).

(c) In the event that any Party is rendered unable, wholly or in part, by a
Force Majeure event from performing its obligations under this Agreement for a
period of more than thirty (30) consecutive days, then, upon the delivery of
notice and full particulars of the Force Majeure event in writing within a
reasonable time after the occurrence of the Force Majeure event relied on
(“Force Majeure Notice”), the obligations of the Parties, so far as they are
affected by the Force Majeure event, shall be suspended for the duration of any
inability so caused. Any suspension of the obligations of the Parties as a
result of this Section 4(c) shall extend the Term (to the extent so affected)
for a period equivalent to the duration of the inability set forth in the Force
Majeure Notice. Frontier El Dorado will be required to pay any amounts accrued
and due under this Agreement at the time of the Force Majeure event. The cause
of the Force Majeure event shall so far as possible be remedied with all
reasonable dispatch, except that no Party shall be compelled to resolve any
strikes, lockouts or other industrial disputes other than as it shall determine
to be in its best interests. In the event a Force Majeure event prevents El
Dorado Logistics or Frontier El Dorado from performing substantially all of
their respective obligations under this Agreement for a period of more than one
(1) year, this Agreement may be terminated by El Dorado Logistics or Frontier El
Dorado, by providing written notice thereof to the other Parties.

Section 5. [Reserved.]

Section 6. Effectiveness and Term

This Agreement shall be effective as of the Effective Time, and shall terminate
at 12:01 a.m. Dallas, Texas, time on October 31, 2026, unless extended by
written mutual agreement of the Parties or as set forth in Section 7 (the
“Term). The Party(ies) desiring to extend this Agreement pursuant to this
Section 6 shall provide prior written notice to the other Parties of its desire
to so extend this Agreement; such written notice shall be provided not more than
twenty-four (24) months and not less than the later of twelve (12) months prior
to the date of termination or ten (10) days after receipt of a written request
from another Party (which request may be delivered no earlier than twelve
(12) months prior to the date of termination) to provide any such notice or lose
such right.

Section 7. Right to Enter into a New Agreement

(a) In the event that Frontier El Dorado provides prior written notice to El
Dorado Logistics of the desire of Frontier El Dorado to extend this Agreement by
written mutual agreement of the Parties, the Parties shall negotiate in good
faith to extend this Agreement by written mutual agreement, but, if such
negotiations fail to produce a written mutual agreement for extension by a date
six months prior to the termination date, then El Dorado Logistics shall have
the right to negotiate to enter into one or more pipeline delivery, tankage and
loading

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

15



--------------------------------------------------------------------------------

agreements with one or more third parties to begin after the date of
termination; provided, however, that until the end of one year following
termination without renewal of this Agreement, Frontier El Dorado will have the
right to enter into a new pipeline delivery, tankage and loading agreement with
El Dorado Logistics on commercial terms that substantially match the terms upon
which El Dorado Logistics proposes to enter into an agreement with a third party
for similar services with respect to all or a material portion of the El Dorado
Assets. In such circumstances, El Dorado Logistics shall give Frontier El Dorado
forty-five (45) days prior written notice of any proposed new pipeline delivery,
tankage and loading agreement with a third party, and such notice shall inform
Frontier El Dorado of the fee schedules, tariffs, duration and any other terms
of the proposed third party agreement and Frontier El Dorado shall have
forty-five (45) days following receipt of such notice to agree to the terms
specified in the notice or Frontier El Dorado shall lose the rights specified by
this Section 7(a) with respect to the assets that are the subject of such
notice.

(b) In the event that Frontier El Dorado fails to provide prior written notice
to El Dorado Logistics of the desire of Frontier El Dorado to extend this
Agreement by written mutual agreement of the Parties pursuant to Section 6, El
Dorado Logistics shall have the right, during the period from the date of
Frontier El Dorado’s failure to provide written notice pursuant to Section 6 to
the date of termination of this Agreement, to negotiate to enter into a new
pipeline delivery, tankage and loading agreement with a third party; provided,
however, that at any time during the twelve (12) months prior to the expiration
of the Term, Frontier El Dorado will have the right to enter into a new pipeline
delivery, tankage and loading agreement with El Dorado Logistics on commercial
terms that substantially match the terms upon which El Dorado Logistics proposes
to enter into an agreement with a third party for similar services with respect
to all or a material portion of the El Dorado Assets. In such circumstances, El
Dorado Logistics shall give Frontier El Dorado forty-five (45) days prior
written notice of any proposed new pipeline delivery, tankage and loading
agreement with a third party, and such notice shall inform Frontier El Dorado of
the fee schedules, tariffs, duration and any other terms of the proposed third
party agreement and Frontier El Dorado shall have forty-five (45) days following
receipt of such notice to agree to the terms specified in the notice or Frontier
El Dorado shall lose the rights specified by this Section 7(b) with respect to
the assets that are the subject of such notice.

Section 8. Notices

(a) Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of the delivery, with a receipt for delivery, (y) if refused, on the date of the
refused delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

Notices to Frontier El Dorado:

c/o HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attn: David L. Lamp

Email address: president@hollyfrontier.com

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

16



--------------------------------------------------------------------------------

with a copy, which shall not constitute notice, but is required in order to
giver proper notice, to:

c/o HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attn: General Counsel

Email address: generalcounsel@hollyfrontier.com

Notices to El Dorado Logistics:

c/o Holly Energy Partners, L.P.

2828 N. Harwood, Suite 1300

Dallas, TX 75201

Attn: Matthew P. Clifton

Email address: president@hollyenergy.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

c/o Holly Energy Partners, L.P.

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attn: General Counsel

Email address: generalcounsel@hollyenergy.com

(b) Any Party may at any time change its address for service from time to time
by giving notice to the other Parties in accordance with this Section 8.

Section 9. Deficiency Payments

(a) As soon as practicable following the end of each Contract Quarter under this
Agreement, El Dorado Logistics shall deliver to Frontier El Dorado a written
notice (the “Deficiency Notice”) detailing any failure of Frontier El Dorado to
meet its minimum revenue commitment obligations under Section 2(a)(i),
Section 2(b)(i), or Section 2(c)(i); provided, however, that Frontier El
Dorado’s obligations pursuant to the Minimum Pipeline Delivery Revenue
Commitment, Minimum Tankage Revenue Commitment, and the Minimum Loading Rack
Revenue Commitment shall, in each case, be assessed on a quarterly basis for the
purposes of this Section 9. Notwithstanding the previous sentence, any
deficiency owed by Frontier El Dorado due to its failure to satisfy the Minimum
Pipeline Delivery Revenue Commitment, Minimum Tankage Revenue Commitment, or
Minimum Loading Rack Revenue Commitment in any Contract Quarter shall be offset
by any revenue owed to El Dorado Logistics in excess of the Minimum Pipeline
Delivery Revenue Commitment, Minimum Tankage Revenue Commitment,

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

17



--------------------------------------------------------------------------------

or Minimum Loading Rack Revenue Commitment for such Contract Quarter. The
Deficiency Notice shall (A) specify in reasonable detail the nature of any
deficiency and (B) specify the approximate dollar amount that El Dorado
Logistics believes would have been paid by Frontier El Dorado to El Dorado
Logistics if Frontier El Dorado had complied with its minimum revenue commitment
obligations pursuant to Section 2(a)(i), Section 2(b)(i), or Section 2(c)(i), as
applicable (the “Deficiency Payment”). Frontier El Dorado shall pay the
Deficiency Payment to El Dorado Logistics upon the later of: (1) ten (10) days
after their receipt of the Deficiency Notice and (2) thirty (30) days following
the end of the related Contract Quarter.

(b) If Frontier El Dorado disagrees with any Deficiency Notice (the “Disputed
Deficiency Notice”), then, following the payment of the undisputed portion of
the deficiency payment related to the Disputed Deficiency Notice (the “Disputed
Deficiency Payment”) to El Dorado Logistics, if any, Frontier El Dorado shall
send written notice thereof regarding the disputed portion of the Disputed
Deficiency Notice to El Dorado Logistics, and a senior officer of HollyFrontier
(on behalf of Frontier El Dorado) and a senior officer of the Partnership (on
behalf of El Dorado Logistics) shall meet or communicate by telephone at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary and shall negotiate in good faith to attempt to resolve any
differences that they may have with respect to matters specified in the Disputed
Deficiency Notice. During the 30-day period following the receipt of the
Disputed Deficiency Notice, Frontier El Dorado shall have access to the working
papers of El Dorado Logistics relating to the Disputed Deficiency Notice. If
such differences are not resolved within thirty (30) days following Frontier El
Dorado’s receipt of the Disputed Deficiency Notice, Frontier El Dorado, on the
one hand, and El Dorado Logistics, on the other hand, shall, within forty-five
(45) days following Frontier El Dorado’s receipt of the Disputed Deficiency
Notice, submit any and all matters which remain in dispute and which were
properly included in the Disputed Deficiency Notice to arbitration in accordance
with Section 13(e).

(c) If it is finally determined pursuant to this Section 9 that Frontier El
Dorado is required to pay any or all of the disputed portion of the Disputed
Deficiency Payment, Frontier El Dorado shall promptly pay such amount to El
Dorado Logistics, as applicable, together with interest thereon at the Prime
Rate, in immediately available funds.

(d) The Parties acknowledge and agree that there shall be no carry-over of
deficiency payments beyond each Contract Quarter provided for in Section 9(a)
with respect to the Minimum Pipeline Delivery Revenue Commitment, the Minimum
Tankage Revenue Commitment or the Minimum Loading Rack Revenue Commitment.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

18



--------------------------------------------------------------------------------

Section 10. Indemnification. The Parties acknowledge the indemnification
obligations between the Parties and their Affiliates with respect to the El
Dorado Assets provided in the Omnibus Agreement.

Section 11. Right of First Refusal. The Parties acknowledge the right of first
refusal of Frontier El Dorado with respect to the El Dorado Assets provided in
the Omnibus Agreement.

Section 12. Limitation of Damages.

(a) NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION OF
THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD PARTIES WHICH SHALL NOT BE
LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE THAT THE RECOVERY BY ANY PARTY OF
ANY LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR
APPLY TO, NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR
DIMINUTION IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT
SUCH RESTRICTION AND LIMITATION SHALL NOT APPLY (x) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR (y) TO
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE) THAT ARE A RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE BREACHING OR NONFULFILLING PARTY OR ITS AFFILIATES.

Section 13. Miscellaneous

(a) Amendments and Waivers. No amendment or modification of this Agreement shall
be valid unless it is in writing and signed by the Parties. No waiver of any
provision of this Agreement shall be valid unless it is in writing and signed by
the Party against whom the waiver is sought to be enforced. Any of the exhibits
or schedules to this Agreement may be amended, modified, revised or updated by
the Parties if each of the Parties executes an amended, modified, revised or
updated exhibit or schedule, as applicable, and attaches it to this Agreement.
Such amended, modified, revised or updated exhibits or schedules shall be
sequentially numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated and
appended as an additional exhibit or schedule to this Agreement and shall
replace the prior exhibit or schedule, as applicable, in its entirety after its
date of effectiveness, except as specified therein. No failure or delay in
exercising any right hereunder, and no course of conduct, shall operate as a
waiver of any provision of this Agreement. No single or partial exercise of a
right hereunder shall preclude further or complete exercise of that right or any
other right hereunder.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

19



--------------------------------------------------------------------------------

(b) Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, Frontier El Dorado, El Dorado Logistics, and their
respective successors and permitted assigns. Neither this Agreement nor any of
the rights or obligations hereunder shall be assigned without the prior written
consent of Frontier El Dorado (in the case of any assignment by El Dorado
Logistics) or El Dorado Logistics (in the case of any assignment by Frontier El
Dorado), in each case, such consent is not to be unreasonably withheld or
delayed; provided, however, that (i) El Dorado Logistics may make such an
assignment (including a partial pro rata assignment) to an Affiliate of El
Dorado Logistics without Frontier El Dorado’s consent, (ii) Frontier El Dorado
may make such an assignment (including a pro rata partial assignment) to an
Affiliate of Frontier El Dorado without El Dorado Logistics’ consent,
(iii) Frontier El Dorado may make a collateral assignment of its rights and
obligations hereunder, and (iv) El Dorado Logistics may make a collateral
assignment of its rights hereunder and/or grant a security interest in all or a
portion of the El Dorado Assets to a bona fide third party lender or debt
holder, or trustee or representative for any of them, without Frontier El
Dorado’s consent, if such third party lender, debt holder or trustee shall have
executed and delivered to Frontier El Dorado a non-disturbance agreement in such
form as is reasonably satisfactory to Frontier El Dorado and such third party
lender, debt holder or trustee and Frontier El Dorado executes an
acknowledgement of such collateral assignment in such form as may from time to
time be reasonably requested. Any attempt to make an assignment otherwise than
as permitted by the foregoing shall be null and void. The Parties agree to
require their respective successors, if any, to expressly assume, in a form of
agreement reasonably acceptable to the other Parties, their obligations under
this Agreement.

(c) Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

(d) Choice of Law. This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.

(e) Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 13(e) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 13(e) will control the rights and obligations of the Parties.
Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations. Arbitration may be
initiated by a Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Arbitrable Dispute to
binding arbitration. Claimant’s notice initiating binding arbitration must
identify the arbitrator Claimant has appointed. The Respondent shall respond to
Claimant within thirty (30) days after receipt of Claimant’s notice, identifying
the arbitrator Respondent has appointed. If the Respondent fails for any reason
to name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two arbitrators so chosen shall select a third

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

20



--------------------------------------------------------------------------------

arbitrator within thirty (30) days after the second arbitrator has been
appointed. The Claimant will pay the compensation and expenses of the arbitrator
named by it, and the Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an arbitrator, if any, shall be paid by Respondent. The Claimant and Respondent
will each pay one-half of the compensation and expenses of the third arbitrator.
All arbitrators must (i) be neutral parties who have never been officers,
directors or employees of any of Frontier El Dorado, El Dorado Logistics, or any
of their Affiliates and (ii) have not less than seven (7) years experience in
the petroleum transportation industry. The hearing will be conducted in Dallas,
Texas and commence within thirty (30) days after the selection of the third
arbitrator. Frontier El Dorado, El Dorado Logistics, and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between Frontier El Dorado, El Dorado Logistics, or their
Affiliates to the extent that the issues raised in such disputes are related.
Without the written consent of the Parties, no unrelated disputes or third party
disputes may be joined to an arbitration pursuant to this Agreement.

(f) Rights of Limited Partners. The provisions of this Agreement are enforceable
solely by the Parties, and no limited partner of the Partnership shall have the
right, separate and apart from the Partnership, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.

(g) Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

(h) Headings. Headings of the Sections of this Agreement are for convenience of
the Parties only and shall be given no substantive or interpretative effect
whatsoever. All references in this Agreement to Sections are to Sections of this
Agreement unless otherwise stated.

(i) No Novation. This Agreement shall be considered an amendment and restatement
of the Original El Dorado Throughput Agreement, and the Original El Dorado
Throughput Agreement is hereby ratified, approved and confirmed in every
respect, except as amended hereby. This Agreement is not intended to constitute
a novation of the Original El Dorado Throughput Agreement and all of the
obligations owing by the Parties under the Original El Dorado Throughput
Agreement shall continue (from and after the date of this Agreement, as amended
hereby).

Section 14. Guarantee by HollyFrontier

(a) Payment and Performance Guaranty. HollyFrontier unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to El
Dorado Logistics the punctual and complete payment in full when due of all
amounts due from Frontier El Dorado

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

21



--------------------------------------------------------------------------------

under the Agreement (collectively, the “Frontier El Dorado Payment
Obligations”). HollyFrontier agrees that El Dorado Logistics shall be entitled
to enforce directly against HollyFrontier any of the Frontier El Dorado Payment
Obligations.

(b) Guaranty Absolute. HollyFrontier hereby guarantees that the Frontier El
Dorado Payment Obligations will be paid strictly in accordance with the terms of
the Agreement. The obligations of HollyFrontier under this Agreement constitute
a present and continuing guaranty of payment, and not of collection or
collectability. The liability of HollyFrontier under this Agreement shall be
absolute, unconditional, present, continuing and irrevocable irrespective of:

(i) any assignment or other transfer of the Agreement or any of the rights
thereunder of El Dorado Logistics;

(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to the Agreement;

(iii) any acceptance by El Dorado Logistics of partial payment or performance
from Frontier El Dorado;

(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to El
Dorado Logistics or any action taken with respect to the Agreement by any
trustee or receiver, or by any court, in any such proceeding;

(v) any absence of any notice to, or knowledge of, HollyFrontier, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Frontier El Dorado Payment Obligations or otherwise.

(c) Waiver. HollyFrontier hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Frontier El Dorado Payment Obligations and any requirement for El
Dorado Logistics to protect, secure, perfect or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against Frontier El Dorado, any other entity or any collateral.

(d) Subrogation Waiver. HollyFrontier agrees that for so long as there is a
current or ongoing default or breach of this Agreement by Frontier El Dorado,
HollyFrontier shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from Frontier El Dorado for any payments made by HollyFrontier under
this Section 14, and HollyFrontier hereby irrevocably waives and releases,

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

22



--------------------------------------------------------------------------------

absolutely and unconditionally, any such rights of subrogation, contribution,
reimbursement, indemnification and other rights of payment or recovery it may
now have or hereafter acquire against Frontier El Dorado during any period of
default or breach of this Agreement by Frontier El Dorado until such time as
there is no current or ongoing default or breach of this Agreement by Frontier
El Dorado.

(e) Reinstatement. The obligations of HollyFrontier under this Section 14 shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Frontier El Dorado Payment Obligations is
rescinded or must otherwise be returned to Frontier El Dorado or any other
entity, upon the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation or reorganization of Frontier El Dorado or such other entity, or for
any other reason, all as though such payment had not been made.

(f) Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Frontier El Dorado Payment Obligations, (ii) be
binding upon HollyFrontier, its successors, transferees and assigns and
(iii) inure to the benefit of and be enforceable by El Dorado Logistics and its
successors, transferees and assigns.

(g) No Duty to Pursue Others. It shall not be necessary for El Dorado Logistics
(and HollyFrontier hereby waives any rights which HollyFrontier may have to
require El Dorado Logistics), in order to enforce such payment by HollyFrontier,
first to (i) institute suit or exhaust its remedies against Frontier El Dorado
or others liable on the Frontier El Dorado Payment Obligations or any other
person, (ii) enforce El Dorado Logistics’ rights against any other guarantors of
the Frontier El Dorado Payment Obligations, (iii) join Frontier El Dorado or any
others liable on the Frontier El Dorado Payment Obligations in any action
seeking to enforce this Section 14, (iv) exhaust any remedies available to El
Dorado Logistics against any security which shall ever have been given to secure
the Frontier El Dorado Payment Obligations, or (v) resort to any other means of
obtaining payment of the Frontier El Dorado Payment Obligations.

Section 15. Guarantee by the Partnership and Operating Partnership.

(a) Payment and Performance Guaranty. Each of the Partnership and the Operating
Partnership unconditionally, absolutely, continually and irrevocably guarantees,
as principal and not as surety, to Frontier El Dorado the punctual and complete
payment in full when due of all amounts due from El Dorado Logistics under the
Agreement (collectively, the “El Dorado Logistics Payment Obligations”). Each of
the Partnership and the Operating Partnership agrees that Frontier El Dorado
shall be entitled to enforce directly against the Partnership and the Operating
Partnership any of the El Dorado Logistics Payment Obligations.

(b) Guaranty Absolute. Each of the Partnership and the Operating Partnership
hereby guarantees that the El Dorado Logistics Payment Obligations will be paid
strictly in accordance with the terms of the Agreement. The obligations of each
of the Partnership and the Operating Partnership under this Agreement constitute
a present and continuing guaranty of payment, and not of collection or
collectability. The liability of each of the Partnership and the Operating
Partnership under this Agreement shall be absolute, unconditional, present,
continuing and irrevocable irrespective of:

(i) any assignment or other transfer of the Agreement or any of the rights
thereunder of Frontier El Dorado;

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

23



--------------------------------------------------------------------------------

(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to the Agreement;

(iii) any acceptance by Frontier El Dorado of partial payment or performance
from El Dorado Logistics;

(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Frontier El Dorado or any action taken with respect to the Agreement by any
trustee or receiver, or by any court, in any such proceeding;

(v) any absence of any notice to, or knowledge of, the Partnership or the
Operating Partnership, of the existence or occurrence of any of the matters or
events set forth in the foregoing subsections (i) through (iv); or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

The obligations of each of the Partnership and the Operating Partnership
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the El Dorado Logistics Payment Obligations or
otherwise.

(c) Waiver. Each of the Partnership and the Operating Partnership hereby waives
promptness, diligence, all setoffs, presentments, protests and notice of
acceptance and any other notice relating to any of the El Dorado Logistics
Payment Obligations and any requirement for Frontier El Dorado to protect,
secure, perfect or insure any security interest or lien or any property subject
thereto or exhaust any right or take any action against El Dorado Logistics, any
other entity or any collateral.

(d) Subrogation Waiver. Each of the Partnership and the Operating Partnership
agrees that for so long as there is a current or ongoing default or breach of
this Agreement by El Dorado Logistics, the Partnership and the Operating
Partnership shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from El Dorado Logistics for any payments made by the Partnership or
the Operating Partnership under this Section 15, and each of the Partnership and
the Operating Partnership hereby irrevocably waives and releases, absolutely and
unconditionally, any such rights of subrogation, contribution, reimbursement,
indemnification and other rights of payment or recovery it may now have or
hereafter acquire against El Dorado Logistics during any period of default or
breach of this Agreement by El Dorado Logistics until such time as there is no
current or ongoing default or breach of this Agreement by El Dorado Logistics.

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

24



--------------------------------------------------------------------------------

(e) Reinstatement. The obligations of the Partnership and the Operating
Partnership under this Section 15 shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment of any of the El
Dorado Logistics Payment Obligations is rescinded or must otherwise be returned
to El Dorado Logistics or any other entity, upon the insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation or reorganization of El Dorado
Logistics or such other entity, or for any other reason, all as though such
payment had not been made.

(f) Continuing Guaranty. This Section 15 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the El Dorado Logistics Payment Obligations, (ii) be
binding upon the Partnership, the Operating Partnership, and each of their
respective successors and assigns and (iii) inure to the benefit of and be
enforceable by Frontier El Dorado and its successors, transferees and assigns.

(g) No Duty to Pursue Others. It shall not be necessary for Frontier El Dorado
(and each of the Partnership and the Operating Partnership hereby waives any
rights which the Partnership or the Operating Partnership, as applicable, may
have to require Frontier El Dorado), in order to enforce such payment by the
Partnership or the Operating Partnership, first to (i) institute suit or exhaust
its remedies against El Dorado Logistics or others liable on the El Dorado
Logistics Payment Obligations or any other person, (ii) enforce Frontier El
Dorado’ rights against any other guarantors of the El Dorado Logistics Payment
Obligations, (iii) join El Dorado Logistics or any others liable on the El
Dorado Logistics Payment Obligations in any action seeking to enforce this
Section 15, (iv) exhaust any remedies available to Frontier El Dorado against
any security which shall ever have been given to secure the El Dorado Logistics
Payment Obligations, or (v) resort to any other means of obtaining payment of
the El Dorado Logistics Payment Obligations.

[Remainder of page intentionally left blank. Signature pages follow.]

 

FIRST AMENDED AND RESTATED PIPELINE DELIVERY, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT (EL DORADO)

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement to be
effective as of the Effective Time.

 

EL DORADO LOGISTICS: EL DORADO LOGISTICS LLC By:  

/s/    Mark T. Cunningham        

Name:   Mark T. Cunningham Title:   Vice President, Operations FRONTIER EL
DORADO: FRONTIER EL DORADO REFINING LLC By:  

/s/    James M. Stump        

Name:   James M. Stump Title:   Senior Vice President, Refinery Operations

 

ACKNOWLEDGED AND AGREED

FOR PURPOSES OF Section 9(b)

AND Section 14:

HOLLYFRONTIER CORPORATION By:  

/s/ Douglas S. Aron

Name:   Douglas S. Aron Title:  

Executive Vice President

and Chief Financial Officer

 

Signature Page 1 of 2

First Amended and Restated Pipeline Delivery, Tankage and Loading Rack
Throughput Agreement (El Dorado)



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

FOR PURPOSES OF Section 9(b)

AND Section 15:

HOLLY ENERGY PARTNERS, L.P. By:   HEP Logistics Holdings, L.P.,   its General
Partner By:   Holly Logistic Services, L.L.C.,   its General Partner By:  

/s/ Mark T. Cunningham

Name:   Mark T. Cunningham Title:   Vice President, Operations

ACKNOWLEDGED AND AGREED

FOR PURPOSES OF Section 15:

HOLLY ENERGY PARTNERS-OPERATING, L.P.

By:  

/s/ Mark T. Cunningham

Name:   Mark T. Cunningham Title:   Vice President, Operations

 

Signature Page 2 of 2

First Amended and Restated Pipeline Delivery, Tankage and Loading Rack
Throughput Agreement (El Dorado)



--------------------------------------------------------------------------------

SCHEDULE I

PIPELINE DELIVERY TARIFF

 

Pipeline Delivery

Base Tariff

$0.1500 per barrel

 

Pipeline Delivery

Incentive Tariff

$0.0700 per barrel

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

TANKAGE TARIFFS

 

Tankage Base Tariff

$0.4500 per barrel

 

Tankage Incentive Tariff

$0.2000 per barrel

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

LOADING RACK TARIFF

 

Loading Rack Tariff

$0.2500 per barrel

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

ASSUMED OPEX

 

Assumed OPEX

$3,200,000.00

 

Schedule IV



--------------------------------------------------------------------------------

EXHIBIT A

LOADING RACKS

The Refined Products Truck Loading Rack and the Propane Truck Loading Rack
transferred to El Dorado Logistics pursuant to that certain Conveyance,
Assignment and Bill of Sale (El Dorado), dated effective as of October 25, 2011,
by and between Frontier El Dorado and El Dorado Logistics.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

TANKAGE

 

TANK ID NUMBER

 

CURRENT SERVICE/PRODUCT

 

NOMINAL CAPACITY, BBLS

1   Naptha   2,885 2   Naptha   2,885 3   ULSD   38,406 15   ULSD   12,422 16  
Light Slop   28,880 17   Gasoline   92,740 18   Gasoline   88,600 19   Gasoline
  90,733 20   Finish Gasoline   17,961 21   ULSD   120,639 23   ULSD   113,182
24   ULSD   119,269 25   Av Jet   65,117 29   CRU1 Feed   33,723 30   CRU2 Feed
  39,417 31   ULSD   23,792 32   Finish Gasoline   74,847 64   Gasoline   17,961
65   Gasoline   17,941

 

Exhibit B



--------------------------------------------------------------------------------

TANK ID NUMBER

 

CURRENT SERVICE/PRODUCT

 

NOMINAL CAPACITY, BBLS

66   Naptha   22,582 75   ULS k   24,938 78   ULS k   9,226 127   Heavy Slop  
20,504 132   Sour Distilate   63,672 133   HTU2 Chg.   24,438 134   HTU2 Chg.  
76,492 136   HTU4 CHg.   74,689 137   Gas Oil/Sour diesel   191,599 138   Gas
Oil   193,742 139   Gas Oil   74,792 142   Gas Oil   191,563 143   Gas Oil  
191,570 159   Slurry   9,778 167   Slurry   8,908 168   ULSD Dock   22,408 178  
Coke Charge/Swing Tank   80,000 192   Idled   8,908 212   Coker Chg.   76,524
213   Asphalt   77,675 215   AV Jet   67,529 216   Alkylate   72,618

 

Exhibit B



--------------------------------------------------------------------------------

TANK ID NUMBER

 

CURRENT SERVICE/PRODUCT

 

NOMINAL CAPACITY, BBLS

218   Gas Oil   77,675 219   Reformate   71,466 220   Swing Tank   71,495 221  
Gasoline Swing   71,508 222   Gasoline Swing   71,509 223   Reformate   72,893
224   Jet Fuel   71,534 225   HTU1 Chg, kerosene   28,882 226   Finish Gasoline
  27,679 227   Natural Gasoline   27,701 230   Diesel (RAM)   4,780 231   Light
Cycle (RAM)   1,923 243   Toluene   11,300 244   Toluene   10,175 250   FCCU
Gasoline   75,354 251   FCCU Gasoline   75,968 252   FCCU Gasoline   75,968 253
  Natural Gasoline   74,653 254   Isomerate   19,318 255   Isomerate   19,318
256   TEL Wash   950 447   Finish Gasoline   17,730

 

Exhibit B



--------------------------------------------------------------------------------

TANK ID NUMBER

 

CURRENT SERVICE/PRODUCT

 

NOMINAL CAPACITY, BBLS

448   Idled   17,746 453   Ethanol   5,121 457   HTU3 Chg, LSR   32,690 458  
Isomerate   32,690 490   ULSD   116,094 600   Propane   625 601   Propane   625
602   Propane   625 603   Propane   625 604   Propane   625 605   Propane   625
606   Propane   625 607   Propane   625 608   Propane   625 609   Propane   625
610   Propane   625 611   Propane   625 612   Propane   625 613   Propane   625
614   Propane   625 615   Propane   625 616   Propane   625

 

Exhibit B



--------------------------------------------------------------------------------

TANK ID NUMBER

 

CURRENT SERVICE/PRODUCT

 

NOMINAL CAPACITY, BBLS

617   Propane   625 618   Propane   625 619   Propane   625 620   Propane   575
621   Propane   100    

 

TOTAL CAPACITY


(90 TANKS)

    3,782,850    

 

 

Exhibit B